423 F.2d 272
Frederick GRIFFIN, Appellant,v.Calvin MATTHEWS and Willie Drake, Appellees.
No. 13843.
United States Court of Appeals, Fourth Circuit.
Argued March 3, 1970.
Decided March 6, 1970.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro; Edwin M. Stanley, Chief District Judge.
Frederick Griffin, pro se.
Sammie Chess, Jr., High Point, N.C., for appellees.
Before BOREMAN, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
The district court found that there was no diversity of citizenship as between the plaintiff and the defendants, that the court was without jurisdiction, and that the complaint must be dismissed.


2
We affirm on the written memorandum order or decision of the district court and for the reasons therein assigned.1


3
Affirmed.



Notes:


1
 310 F. Supp. 341 (M.D. N.C.1969)